



Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 1
NAME & ADDRESS OF DEBTOR / BORROWER:
CONTRAIL AVIATION SUPPORT, LLC
CONTRAIL AVIATION LEASING, LLC
435 INVESTMENT CT
VERONA, WI 53593-8788
 
NAME & ADDRESS OF SECURED PARTY / LENDER:
OLD NATIONAL BANK
619 Madison/Southern WI Coml LPO
23 W Main St
Madison, WI 53703
 
NAME OF GRANTOR / OWNER TRUSTEE:
WELLS FARGO TRUST COMPANY, NATIONAL
ASSOCIATION, not in its individual capacity but solely as
owner trustee
299 South Main Street, 5th Floor
MAC: U1228-051
Salt Lake City, Utah 84111
Attention: Corporate Trust Department


[recording information]



This Trustee Aircraft Security Agreement is entered into as of August 16, 2019
by and between WELLS FARGO TRUST COMPANY, NATIONAL ASSOCIATION (f/k/a Wells
Fargo Bank Northwest, National Association), not in its individual capacity but
solely as the owner trustee (“Grantor”) of the herein identified Aircraft Trust;
CONTRAIL AVIATION SUPPORT, LLC; and CONTRAIL AVIATION LEASING, LLC
(collectively, “Borrower”); and OLD NATIONAL BANK (“Lender”).
WHEREAS, Lender has loaned funds to Borrower for, inter alia, the acquisition by
Borrower of 100% of the beneficial interest in the Aircraft Trust MSN 30241
which owns the below‑identified Aircraft, for which Grantor is owner, in
connection with and pursuant to a Master Loan Agreement effective as of June 24,
2019, together with executed Amendments and Supplements thereto, one or more
Promissory Note(s), and other guarantees, assignments, pledges and other
instruments associated therewith, hereinafter collectively defined as “Loan
Documents”, evidencing Borrower’s obligations to Lender (collectively, the
“Indebtedness”); and
WHEREAS, pursuant to the Loan Documents, Borrower has agreed to cause Grantor to
grant, and Grantor has agreed, in its capacity as Trustee of the subject Trust,
to grant a security interest in the herein‑identified Collateral as security for
repayment of Borrower’s Indebtedness and other obligations to Lender.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the sufficiency of which is acknowledged, Grantor and
Lender agree as follows:
1.
GRANT OF SECURITY INTEREST. Grantor hereby grants to Lender a continuing
security interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 2
(Continued)
    


respect to the Collateral, in addition to all other rights which Lender may have
by law. As used herein, “Collateral” is defined as:
a.
Boeing 737‑73V with manufacturer serial number 30241 (described on the
pre‑populated drop down menu of the International Registry as a BOEING model
737‑700 aircraft with manufacturer’s serial number 30241), currently registered
in the United States of America bearing FAA Registration No. N710SY (the
“Aircraft”), inclusive of the Airframe, Engines, Equipment, Records, Funds, and
Proceeds.

i.
“Airframe” is defined as the Aircraft’s airframe together with any and all
parts, appliances, components, instruments, accessories, accessions,
attachments, equipment, or avionics (including, without limitation, radio,
radar, navigation systems, or other electronic equipment) installed in,
appurtenant to, or delivered with or in respect of such airframe.

ii.
“Engines” are defined as two CFM International, Inc. model CFM56‑7B20 engines
(rated thrust of over 100kN or 22,400 lb/ft) with serial numbers 889727 and
889728 (described on the pre‑populated drop down menu of the International
Registry as CFM model CFM56‑7 engines with manufacturer’s serial numbers 889727
and 889728), together with any other aircraft engines which either now or in the
future are installed on, appurtenant to, or components with or in respect of the
Airframe, together with any and all parts, appliances, components, accessories,
accessions, attachments or equipment installed on, appurtenant to, or delivered
with or in respect of such Engines pursuant to the provisions of that certain
Aircraft Lease Agreement, dated as of January 14, 2009, between Grantor, as
assignee of and successor to CIT Leasing Corporation, as lessor, and Sun
Country, Inc. (f/k/a MN Airlines, LLC d/b/a Sun Country Airlines), as lessee
(“Lessee”) with respect to the lease of the Aircraft, as supplemented, amended,
assigned or otherwise modified from time‑to‑time (the “Lease”) or otherwise. The
word “Engines” shall also refer to any replacement aircraft engine which, under
this Agreement and the Lease, is required or permitted to be installed upon the
Airframe.

iii.
“Equipment” is defined as all auxiliary power units, accessories, appliances,
avionics, instruments, parts, spares, furnishings, replacements and substituted
components installed on or used with the Aircraft,

iv.
“Records” are defined as all log books, manuals, flight records, inspection
reports, airworthiness certificates, registration certificates, and other
operational records of the Aircraft or any part of it.

v.
“Funds” are defined as all rents, accounts, chattel paper, general intangibles,
and monies, arising out of or related to rental, lease, operation or other use
of any of the property described as any part or all of the Collateral.

vi.
“Proceeds” are defined as all monies, claims, accounts and intangible rights of
any kind resulting from any sale, insurance payments or other disposition of the
Aircraft or any part thereof.

b.
All other rights in all the foregoing as defined in the Cape Town Convention on
International Interests in Mobile Equipment, including the Aircraft Protocol
thereto (“Cape Town Convention”), whether now owned or later acquired.

2.
CROSS‑COLLATERALIZATION. In addition to the Promissory Note(s) associated with
the Indebtedness relating to the Aircraft, this Agreement further secures all
obligations, debts and liabilities, plus interest thereon, of Borrower or any
one or more of them to Lender, as well as all claims by Lender against Borrower
or any one o






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 3
(Continued)
    


r more of them, whether now existing or hereafter arising, whether related or
unrelated to the purpose of the Note, whether voluntary or otherwise, whether
due or not due, direct or indirect, determined or undetermined, absolute or
contingent, liquidated or unliquidated, whether Borrower may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter become otherwise
unenforceable.
3.
BORROWER’S WAIVERS. Except as otherwise required under this Agreement or by
applicable law, Borrower agrees that Lender need not provide notice to Borrower
about any action or inaction of Lender in connection with this Agreement, and
waives any defense that may arise due to any action or inaction of Lender,
including, without limitation, any failure or delay of Lender to realize upon
the Collateral; and Borrower agrees to remain liable upon the Indebtedness
regardless of Lender’s action or failure to act under this Agreement.

4.
GRANTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Grantor represents,
warrants and covenants to Lender, at all times while this Agreement is in
effect, as follows:

a.
That Grantor, as owner trustee, is the registered owner of the Aircraft pursuant
to a proper registration under either the Federal Aviation Act of 1958, as
amended, or the equivalent law of the Grantor’s domicile, that Grantor qualifies
in all respects as a citizen of the United States as defined by the Act or is
otherwise validly organized and duly qualified to own and register such
ownership of the Aircraft pursuant to the applicable law of Grantor’s domicile
country, and that Grantor’s citizenship shall not be changed;

b.
That Grantor is the lawful owner of the Collateral and holds good and marketable
title to the Collateral, free and clear of all liens, mortgages, claims, or
other rights or interests asserted or which may be asserted at any time by any
other person (other than the Borrower’s interest as assignee of the original
trustor’s interest in the Trust) in or relating to the Collateral (collectively,
“Encumbrances”) except the lien of this Agreement and the Lease and such
interests, including leases, to which Lender has consented in writing;

c.
That Grantor has the full right, power and authority to enter into this
Agreement and to pledge the Collateral to Lender, has not received from or
relied upon any representation by Lender about Borrower or Borrower’s
creditworthiness, executes this Agreement at Borrower’s request and not at the
request of Lender;

d.
That the Aircraft is eligible for recording of interests relating thereto with
the International Registry established pursuant to the Cape Town Convention and
the national aviation authority having jurisdiction in Grantor’s domicile (for
example, and without limitation, the United States Federal Aviation
Administration (“FAA”));

e.
That Grantor shall promptly consent or cause its agent to consent to the
registration of the International Interest created hereby with the International
Registry;

f.
That Grantor is and shall remain registered as a transacting user entity under
the procedures of the International Registry with full rights and privileges to
access the International Registry;

g.
That the national jurisdiction in which the Aircraft is registered shall not be
changed without express written consent of Lender;

h.
That Grantor shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral;






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 4
(Continued)
    


i.
That Grantor shall not grant, pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any Encumbrance or charge, other than the security
interest provided for in this Agreement and the Lease, without the prior written
consent of Lender, including security interests even if junior in right to the
security interests granted under this Agreement;

j.
That Grantor shall promptly pay when due all statements and charges of airport
authorities, mechanics, laborers, materialmen, suppliers and others incurred in
connection with the use, operation, storage, maintenance and repair of the
Aircraft so that no Encumbrance may attach to or be filed against the Aircraft,
and shall obtain, upon request by Lender, and in form and substance as may then
be satisfactory to Lender, appropriate waivers and/or subordinations of any
Encumbrances that may affect the Collateral at any time;

k.
That unless waived by Lender all proceeds from any disposition of the Collateral
(for whatever reason) shall be held in trust for Lender and immediately
delivered to Lender, and shall not be commingled with any other funds; provided
however, this requirement shall not constitute consent by Lender to any sale or
other disposition;

l.
That Grantor shall not remove or permit the removal of any Engines or Equipment
from the Aircraft other than as permitted by this Agreement and, when so
permitted, shall only replace the same with comparable parts, engines,
accessories, avionics and equipment in accordance with the provisions of Section
12 hereof; and

m.
That Grantor shall defend Lender’s rights in the Collateral against any claims
or demands of all other persons.

This Agreement is binding upon Grantor and its successors and any permitted
assigns and shall be legally enforceable in accordance with its terms. The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated, released or cancelled as provided herein. The Lessee shall not be a
third party beneficiary of or entitled to enforce in its own name any provisions
of this Security Agreement.
5.
WAIVERS. Grantor and Borrower waive all requirements of presentment, protest,
demand, and notice of dishonor or non‑payment of any or all of the Indebtedness.
Lender may do any of the following with respect to any obligation of any
Borrower, without first obtaining the consent of Grantor: (a) grant any
extension of time for any payment, (b) grant any renewal, (c) permit any
modification of payment terms or other terms, or (d) exchange or release any
Collateral or other security. No such act or failure to act shall affect
Lender’s rights against Grantor or the Collateral.

6.
DURATION. This Agreement shall remain in full force and effect until such time
as the Indebtedness, including principal, interest, costs, expenses, attorneys’
fees and other fees and charges, shall have been paid in full, together with all
additional sums that Lender may pay or advance on Borrower or Grantor’s behalf
and lawful interest thereon.

7.
RECORDS AND LOGS. Grantor will keep, or will cause Lessee to keep, accurate and
complete logs, manuals, books, and records relating to the Collateral in
accordance with FAA or other applicable rules and regulations, and will provide
Lender with copies of such records and information relating to the Collateral as
Lender may reasonably require from time to time.






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 5
(Continued)
    


8.
PERFECTION OF INTEREST. Grantor agrees to take all actions requested by Lender
to perfect and continue Lender’s security interest in the Collateral. Upon
request of Lender, Grantor will deliver to Lender any and all of the documents
evidencing or constituting the Collateral, and Grantor will note Lender’s
interest upon any and all chattel paper and instruments if not delivered to
Lender for possession by Lender. In particular, Grantor will perform, or will
cause to be performed, upon Lender’s request, each and all of the following:

a.
Record, register and file this Agreement, together with such notices, financing
statements or other documents or instruments as Lender may request from time to
time to carry out fully the intent of this Agreement, with the International
Registry and any applicable national aviation authority (for example, the FAA if
ownership and interests are subject to registration in the U.S.A.), either
concurrent with the delivery and acceptance of the Collateral or promptly after
the execution and delivery of this Agreement;

b.
Furnish to Lender evidence of every such recording, registering, and filing;

c.
Execute and deliver or perform any and all acts and things which may be
reasonably requested by Lender with respect to complying with or remaining
subject to the Applicable Laws;

9.
ATTORNEY‑IN‑FACT. Grantor hereby appoints Lender as Grantor’s irrevocable
attorney‑in‑fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interests granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Borrower will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender’s security interest in the Collateral.

10.
NOTICES TO LENDER. Grantor will promptly notify Lender in writing at Lender’s
address shown above (or such other addresses as Lender may designate from time
to time) prior to any change in Grantor’s name, assumed business name(s),
material ownership change consisting of more than 10% of the ownership or voting
securities of Grantor, identity of Grantor’s authorized signer(s) in relation to
this Agreement, principal office address, state of organization, type of
business entity, or any other aspect of Grantor that directly or indirectly
relates to any agreements between Grantor and Lender. No change in Grantor’s
name or organizational characteristics be effective until Lender has received
such notice.

11.
LOCATION AND INSPECTION OF COLLATERAL. The home base location at which the
Collateral will be hangered when not in operation shall be Building C, 2005
Cargo Road, St. Paul, MN 55111. Grantor shall, whenever requested, advise Lender
of the exact location of the Collateral. At any reasonable time, on demand by
Lender, Grantor shall cause the Collateral (including the logs, books, manuals,
and records comprising the Collateral) to be exhibited to Lender (or persons
designated by Lender) for purposes of inspection and copying, subject to the
provisions of the Lease.

12.
AIRWORTHINESS AND REPAIRS. Grantor, at its expense, shall do or cause to be
done, in a timely manner, each and all of the following:

a.
Maintain and keep the Collateral in as good condition and repair as it is on the
date of this Agreement, ordinary wear and tear excepted;

b.
Maintain and the Aircraft in airworthy condition in accordance with the
requirements of the Lease and each of the manufacturers’ manuals and mandatory
service bulletins and each of the manufacturers’ non‑mandatory service bulletins
which relate to airworthiness, and in compliance with all applicable aviation
laws and regulations pursuant to which it may be operated (for example, and
without limitation, all requirements of Parts 91 and 121 of FAA Regulations, or
all applicable EASA






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 6
(Continued)
    


airworthiness regulations, as applicable based on the jurisdiction of the
Aircraft’s registration), the compliance date of which shall occur while this
Agreement is in effect;
c.
Replace in or on the Airframe any and all Engines, parts, appliances,
instruments or accessories which may be worn out, lost, destroyed or otherwise
rendered unfit for use;

d.
Obtain all required inspections of the Aircraft and licensing or re‑licensing of
the Aircraft in accordance with all applicable governmental requirements.
Grantor shall at all times cause the Aircraft to have on board and in a
conspicuous location a current Certificate of Airworthiness; and

e.
Cause all inspections, maintenance, modifications, repairs, and overhauls of the
Aircraft (including those performed on the Airframe, the Engines or any
components, appliances, accessories, instruments, or equipment) to be performed
only by personnel authorized to perform such services by the FAA or other
aviation authority having jurisdiction.

If any Engine, component, appliance, accessory, instrument, equipment or part of
the Aircraft shall reach such a condition as to require overhaul, repair or
replacement, for any cause whatever, in order to comply with the standards for
maintenance and other provisions set forth in this Agreement and the Lease,
Grantor may install, or cause Lessee to install, temporary replacements of the
same type pending overhaul or repair of the unsatisfactory item, so long as such
temporary replacements are fit for operational use within applicable regulations
and standards and Grantor retains unencumbered title to any and all items
temporarily removed, or make permanent replacements of the same type so long as
such permanent replacements are fit for operational use within applicable
regulations and standards and Grantor complies, or causes Lessee to comply, with
the following requirements (subject to the provisions of the Lease):
(i)
Lender is not divested of its security interest in and lien upon any item
removed from the Aircraft and no such removed item becomes subject to the lien
or claim of any other person, unless and until such item is replaced by an item
of the type and condition required by this Agreement, title to which, upon its
being installed or attached to the Airframe, is validly vested in Grantor, free
and clear of all liens and claims, of every kind or nature, of all persons other
than Lender;

(ii)
Grantor’s title to every substituted item shall immediately be and become
subject to the security interests and liens of Lender and each of the provisions
of this Agreement, and each such item shall remain so encumbered unless it is,
in turn, replaced by a substitute item in the manner permitted in this
Agreement; and

(iii)
If an item is removed from the Aircraft and replaced in accordance with the
requirements of this Agreement, and if the substituted item satisfies the
requirements of this Agreement, including the terms and conditions above, then
the item which is removed shall thereupon be free and clear of the security
interests and liens of Lender. In the event that any Engine, component,
appliance, accessory, instrument, equipment or part is installed upon the
Airframe, and is not in substitution for or in replacement of an existing item,
such additional item shall be considered as an accession to the Airframe.

13.
TAXES, ASSESSMENTS AND LIENS. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, or
upon the Loan Documents to the extent applicable to the Aircraft. Grantor may
withhold any such payment or may elect to contest any lien if Grantor is in good
faith conducting an appropriate proceeding to contest the obligation to pay and
so long as Lender’s interest in the Collateral is not jeopardized in Lender’s
sole opinion. If the Collateral is subjected to a lien which is not d






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 7
(Continued)
    


ischarged within fifteen (15) days, Grantor shall deposit with Lender cash, a
sufficient corporate surety bond or other security satisfactory to Lender in an
amount adequate to provide for the discharge of the lien plus any interest,
costs or other charges that could accrue as a result of foreclosure or sale of
the Collateral. In any contest Grantor shall defend itself and Lender and shall
satisfy any final adverse judgment before enforcement against the Collateral.
Grantor shall name Lender as an additional obligee under any surety bond
furnished in the contest proceedings.
14.
GOVERNMENTAL COMPLIANCE. Grantor shall comply promptly with all applicable laws,
ordinances and regulations of the FAA and/or all other governmental authorities
applicable to the use, operation, maintenance, overhauling or condition of the
Collateral. Grantor may contest in good faith any such law, ordinance or
regulation and withhold compliance during any proceeding, including appropriate
appeals, so long as Lender’s interest in the Collateral, in Lender’s opinion, is
not jeopardized. Without limiting the foregoing, Grantor agrees that at no time
during the effectiveness of this Agreement shall the Collateral be operated in,
located in, or relocated to, any jurisdiction, unless the Cape Town Convention
or some comparable treaty, rules and regulations satisfactory to Lender shall be
in effect in such jurisdiction and any notices, financing statements, documents,
or instruments necessary or required, in the opinion of Lender, to be filed in
such jurisdiction shall have been filed and file stamped copies thereof shall
have been furnished to Lender. Notwithstanding the foregoing, at no time shall
the Collateral be operated in or over any area which may expose Lender to any
penalty, fine, sanction or other liability, whether civil or criminal, under any
applicable law, rule, treaty or convention; nor may the Collateral be used in
any manner which is or may be declared to be illegal and which may thereby
render the Collateral liable to confiscation, seizure, detention or destruction.

15.
INSURANCE.

a.
Grantor shall procure and maintain at all times all risks insurance on the
Collateral, including without limitation fire, theft, liability and hull
insurance, and such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor shall further provide and maintain, at its sole cost and expense or at
the sole cost and expense of Lessee, comprehensive public liability insurance,
naming both Grantor and Lender as parties insured, protecting against claims for
bodily injury, death and/or property damage arising out of the use, ownership,
possession, operation and condition of the Aircraft, and further containing a
broad form contractual liability endorsement covering Grantor’s obligations to
indemnify Lender as provided under this Agreement. Such policies of insurance
must also contain a provision, in form and substance acceptable to Lender,
prohibiting cancellation or the alteration of such insurance without at least
ten (10) days prior written notice to Lender of such intended cancellation or
alteration. Such insurance policies also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Grantor or any other person. Grantor agrees to provide
Lender with copies of such policies of insurance. Grantor, upon request of
Lender, will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Indebtedness, Grantor will provide Lender with such lender’s loss payable or
other endorsements as Lender may require. Grantor shall not use or permit the
Collateral to be used in any manner or for any purpose excepted from or contrary
to the requirements of any insurance policy or policies required to be carried
and maintained under this Agreement or for any purpose excepted or exempted from
or contrary to the insurance policies, nor shall Grantor do any other act or
permit anything to be done which could reasonably be expected to invalidate or
limit any such insurance policy or policies.

b.
Grantor shall promptly notify Lender of any loss or damage to the Collateral,
whether or not such casualty or loss is covered by insurance. Lender may make
proof of loss if Grantor fails to do so withi






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 8
(Continued)
    


n fifteen (15) days of the casualty. All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral. If Lender consents to repair or replacement of the damaged or
destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay
or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration. If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.
c.
Grantor, upon request of Lender, shall furnish to Lender reports on each
existing policy of insurance showing such information as Lender may reasonably
request including the following: (1) the name of the insurer; (2) the risks
insured; (3) the amount of the policy; (4) the property insured; (5) the then
current value on the basis of which insurance has been obtained and the manner
of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.

16.
PRIOR ENCUMBRANCES. To the extent applicable, Grantor shall fully and timely
perform any and all of Grantor’s obligations under any prior Encumbrances
affecting the Collateral. Without limiting the foregoing, Grantor shall not
commit or permit to exist any breach of or default under any such prior
Encumbrances. Grantor shall further promptly notify Lender in writing upon the
occurrence of any event or circumstances that would, or that might, result in a
breach of or default under any such prior Encumbrance. Grantor shall further not
modify or extend any of the terms of any prior Encumbrance or any indebtedness
secured thereby, or request or obtain any additional loans or other extensions
of credit from any third party creditor or creditors whenever such additional
loan advances or other extensions of credit may be directly or indirectly
secured, whether by cross‑collateralization or otherwise, by the Collateral, or
any part or parts thereof, with possible preference and priority over the lien
of this Agreement.

17.
NOTICE OF ENCUMBRANCES AND EVENTS OF DEFAULT. Grantor shall immediately notify
Lender in writing upon the filing of any attachment, judicial process, or claim
relating to the Collateral. Grantor additionally agrees to immediately notify
Lender in writing upon the occurrence of any Event of Default, or event that
with the passage of time, failure to cure, or giving of notice, may result in an
Event of Default under any of Grantor’s obligations that may be secured by any
presently existing or future Encumbrance, or that may result in an encumbrance
affecting the Collateral, or should the Collateral be seized or attached or
levied upon, or threatened by seizure or attachment or levy, by any person other
than Lender.

18.
POSSESSION; QUIET ENJOYMENT. Until default, Grantor shall have the possession
and beneficial use of the Collateral and may use it in any lawful manner not
inconsistent with this Agreement or the Loan Documents. Lender confirms that
neither it nor any person lawfully claiming through it will interfere with the
quiet enjoyment and use of the Aircraft by Lessee throughout the Lease as long
as no “Event of Default” (as defined in the Lease) has occurred and is
continuing.

19.
LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Loan Documents, including but
not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Loan
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All s






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 9
(Continued)
    


uch expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender’s option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.
20.
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

a.
Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

b.
Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Agreement or in any of
the Loan Documents or to comply with or perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower or
Grantor.

c.
Default in Favor of Third Parties. Borrower, any guarantor or Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s, any guarantor’s or Grantor’s property
or ability to perform their respective obligations under this Agreement or any
of the Loan Documents.

d.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or Grantor or on Borrower’s or Grantor’s behalf under this
Agreement or the Loan Documents is false or misleading in any material respect,
or becomes so, regardless of when made.

e.
Defective Collateralization. This Agreement or any of the Loan Documents ceases
to be in full force and effect (including failure of any collateral document to
create a valid and perfected security interest or lien) at any time and for any
reason.

f.
Insolvency. The dissolution of Borrower or Grantor (regardless of whether
election to continue is made) or any other termination of Borrower’s or
Grantor’s existence as a going concern, the insolvency of Borrower or Grantor,
the appointment of a receiver for any part of Borrower’s or Grantor’s property,
any assignment for the benefit of creditors, any type of creditor workout, or
the commencement of any proceeding under any bankruptcy or insolvency laws by or
against Borrower or Grantor.

g.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self‑help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any collateral securing the Indebtedness. This includes a
garnishment of any of Borrower’s or Grantor’s accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

h.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or Guarantor dies or becomes
incompetent or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 10
(Continued)
    


i.
Adverse Change. A material adverse change occurs in Borrower’s or Grantor’s
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

21.
CURE. If any default, other than a default in payment, is curable and if
Borrower or Grantor has not been given a notice of a breach of the same
provision of this Agreement within the preceding twelve (12) months, it may be
cured if Borrower or Grantor, as the case may be, after Lender sends written
notice demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

22.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Wisconsin Uniform Commercial Code. In addition, and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

a.
Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower or Grantor.

b.
Assemble Collateral. Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

c.
Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender’s own name or
that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person’s right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

d.
Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness or as the court
may direct. The receiver may serve without bond if permitted by law. Lender’s
right to the appointment of a receiver shall exist whether or not the apparent
value of the Collateral exceeds the Indebtedness by a substantial amount.
Employment by Lender shall not disqualify a person from serving as a receiver.






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 11
(Continued)
    


e.
Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower for any deficiency remaining on
the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this Agreement.

f.
Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time, and the Cape Town Convention, including Articles 8,
9, 10 and 13 of the Convention.

g.
De‑Registration. Lender may exercise the Irrevocable De‑Registration and Export
Request Authorization, which shall be executed and delivered to Lender upon the
effectiveness of this Agreement, the form of which is provided in Exhibit A
hereto, without such act waiving or reducing the Indebtedness.

h.
Remedies Non‑exclusive. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement, the Loan
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

23.
INDEMNIFICATION OF LENDER. Grantor agrees to indemnify, defend and hold Lender
harmless from any and all claims, suits, obligations, damages, losses, costs and
expenses (including, without limitation, Lender’s attorneys’ fees), demands,
liabilities, penalties, fines and forfeitures of any nature whatsoever that may
be asserted against or Incurred by Lender, its officers, directors, employees,
and agents arising out of, relating to, or in any manner occasioned by this
Agreement and the exercise of the rights and remedies granted Lender under this
Agreement. The foregoing indemnity provisions shall survive the cancellation of
this Agreement as to all matters arising or accruing prior to such cancellation
and the foregoing indemnity shall survive in the event Lender elects to exercise
any of the remedies as provided under this Agreement following default
hereunder.

24.
MISCELLANEOUS PROVISIONS.

a.
Amendments. This Agreement, together with the Loan Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

b.
Attorneys’ Fees & Expenses. Grantor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement,
including, without limitation, such fees and expenses incurred in non‑judicial
enforcement, bankruptcy proceedings, and any judicial proceedings.

c.
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

d.
Governing Law and Venue. This Agreement will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Wisconsin, without regard to its conflicts of law provisions.
This Agreement has been accepted by Lender in the State of Wisconsin. Borrower
and Grantor consent to the jurisdiction of the court in and for the State of
Wisconsin, and agree that the exclusive venue for any action brought by or
against any party arising from or relating to this Agreement shall be the courts
in and for the State of Wisconsin.






--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 12
(Continued)
    


e.
Joint and Several Liability. All obligations of Borrower and Grantor under this
Agreement shall be joint and several.

f.
Notices. Any notice required to be given under this Agreement, unless the form
of service of notice is specified by law, shall be effective when actually
delivered in writing by receipt‑confirmed facsimile transmission or
receipt‑confirmed email directed to party’s designated officer responsible for
administration of such party’s duties and rights associated with this Agreement,
or when deposited with a nationally recognized overnight courier to the
recipient party’s addresses shown in this Agreement, or when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown in this Agreement. Any party may change
its address for notices under this Agreement by giving written notice to the
other parties.

g.
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

h.
Successors and Assigns. Subject to any limitations stated in this Agreement,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and authorized assigns.

i.
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

ACCEPTED AND AGREED by and between the parties hereto.
WELL FARGO TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
but solely as owner trustee
By: /s/ Hillary Pavia    
Name:    Hillary Pavia
Title:    Vice President







--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 13
(Continued)
    




CONTRAIL AVIATION SUPPORT, LLC


By: /s/ Joseph Kuhn    
Name: Joseph Kuhn    
Title: CEO    


CONTRAIL AVIATION LEASING, LLC
By CONTRAIL AVIATION SUPPORT, LLC, sole member and manager of Contrail Aviation
Leasing, LLC


By: /s/ Joseph Kuhn    
Name: Joseph Kuhn    
Title: CEO    
18169579v1







--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 14
(Continued)
    




[EXHIBIT A]
To:
FAA
Aircraft Registration Branch
Oklahoma City, OK
Re: Irrevocable De‑Registration and Export Request Authorization
The undersigned is the registered owner of the Boeing model 737‑73V aircraft
bearing manufacturer’s serial number 30241 (described on the pre‑populated drop
down menu of the International Registry as a BOEING model 737‑700 aircraft with
manufacturer’s serial number 30241) and United States registration number N710SY
(together with all installed, incorporated or attached accessories, parts and
equipment, the “Aircraft”).
This instrument is an irrevocable de‑registration and export request
authorization issued by the undersigned in favor of OLD NATIONAL BANK (the
“Authorized Party”) under the authority of Article XIII of the Protocol to the
Convention on International Interests in Mobile Equipment on Matters Specific to
Aircraft Equipment. In accordance with that Article, the undersigned hereby
requests:
i.
Recognition that the Authorized Party or the person it certifies as its designee
is the sole person entitled to:

a)
Procure the de‑registration of the Aircraft from the register maintained by the
FAA for the purposes of Chapter III of the Convention on International Civil
Aviation, signed at Chicago, on 7 December 1944; and

b)
Procure the export and physical transfer of the Aircraft from said jurisdiction;
and

ii.
Confirmation that the Authorized Party or the person it certifies as its
designee may take the action specified in clause (i) above on written demand
without the consent of the undersigned and that, upon such demand, the
authorities in the United States shall co‑operate with the Authorized Party with
a view to the speedy completion of such action.

The rights in favor of the Authorized Party established by this instrument may
not be revoked by the undersigned without the written consent of the Authorized
Party.
Please acknowledge your agreement to this request and its terms by appropriate
notation in the space provided below and filing this instrument in the FAA
Aircraft Registry.
OWNER:
WELL FARGO TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
but solely as owner trustee





--------------------------------------------------------------------------------

Loan No.: 20007961462    TRUSTEE AIRCRAFT SECURITY AGREEMENT    Page 15
(Continued)
    


By: /s/ Hillary Pavia    
Name:    Hillary Pavia
Title:    Vice President









--------------------------------------------------------------------------------











